OMB APPROVAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB Number:3235-0157 Expires: January 31, 2008 Estimated average burden hours per response.3 Form N-8F I. General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction 1 above): [] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 15, 24 and 25 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 10 of this form and complete verification at the end of the form.) 2. Name of fund:Granum Series Trust 3. Securities and Exchange Commission File No.:811-08029 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application[ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): Granum Series Trust c/o Granum Capital Management, L.L.C. 126 East 56th Street 25th Floor New York, NY 10022 6. Name, address, and telephone number of individual the Commission staff should contact with any questions regarding this form: Kenneth S. Gerstein, Esq. Schulte Roth & Zabel LLP 919 Third Avenue New York, NY 10022 (212) 756-2533 7. Name, address and telephone number of individual or entity responsible for maintenance and preservation of fund records in accordance with rules 31a-1 and 31a-2 under the Act [17 CFR 270.31a-1, .31a-2]: Jonas Siegel 126 East 56th Street New York, NY 10022 (212) 407-3400 NOTE: Once deregistered, a fund is still required to maintain and preserve the records described in rules 31a-1 and 31a-2 for the periods specified in those rules. 8. Classification of fund (check only one): [X] Management company; [] Unit investment trust; or [] Face-amount certificate company. 1 9. Subclassification if the fund is a management company (check only one): [X]Open-end [ ] Closed-end 10. State law under which the fund was organized or formed (e.g., Delaware, Massachusetts):Delaware 11. Provide the name and address of each investment adviser of the fund (including sub-advisers) during the last five years, even if the fund's contracts with those advisers have been terminated: INVESTMENT ADVISER: Granum Capital Management, L.L.C. 126 East 56th Street 25th Floor New York, NY 10022 12. Provide the name and address of each principal underwriter of the fund during the last five years, even if the fund's contracts with those underwriters have been terminated: Mercer Allied Company, L.P. 321 Broadway Saratoga Springs, NY 12866 Granum Securities, L.L.C. 126 East 56th Street, 25th Floor New York, NY 10022 13. If the fund is a unit investment trust ("UIT") provide: (a) Depositor's name(s) and address(es): (b) Trustee's name(s) and address(es): 14. Is there a UIT registered under the Act that served as a vehicle for investment in the fund (e.g., an insurance company separate account)? [] Yes [X] No If Yes, for each UIT state: Name(s): File No.: 811- Business Address: 15. (a) Did the fund obtain approval from the board of directors concerning the decision to engage in a Merger, Liquidation or Abandonment of Registration? [X] Yes
